             Case 1:20-cv-00292-MWP Document 17 Filed 08/16/21 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

FAHIMA H.,1
                                                                         DECISION & ORDER
                                    Plaintiff,
                                                                         20-CV-0292MWP
                  v.

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
_______________________________________



                                      PRELIMINARY STATEMENT

                  Plaintiff Fahima H. (“plaintiff”) brings this action pursuant to Section 205(g) of

the Social Security Act, 42 U.S.C. § 405(g), seeking judicial review of a final decision of the

Commissioner of Social Security (the “Commissioner”) denying her application for

Supplemental Security Income (“SSI”). Pursuant to the Standing Order of the United States

District Court for the Western District of New York regarding Social Security cases dated June

29, 2018, this case has been reassigned to, and the parties have consented to the disposition of

this case by, the undersigned. (Docket # 16).

                  Currently before the Court are the parties’ motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Docket ## 13, 14). For the

reasons set forth below, I hereby vacate the decision of the Commissioner and remand this claim

for further administrative proceedings consistent with this decision.




         1
            Pursuant to the November 18, 2020 Standing Order of the United States District Court for the Western
District of New York regarding identification of non-governmental parties in social security opinions, the plaintiff in
this matter will be identified and referenced solely by first name and last initial.
        Case 1:20-cv-00292-MWP Document 17 Filed 08/16/21 Page 2 of 12




                                          DISCUSSION

I.     Standard of Review

               This Court’s scope of review is limited to whether the Commissioner’s

determination is supported by substantial evidence in the record and whether the Commissioner

applied the correct legal standards. See Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004)

(“[i]n reviewing a final decision of the Commissioner, a district court must determine whether

the correct legal standards were applied and whether substantial evidence supports the

decision”), reh’g granted in part and denied in part, 416 F.3d 101 (2d Cir. 2005); see also

Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (“it is not our function to determine de novo

whether plaintiff is disabled[;] . . . [r]ather, we must determine whether the Commissioner’s

conclusions are supported by substantial evidence in the record as a whole or are based on an

erroneous legal standard”) (internal citation and quotation omitted). Pursuant to 42 U.S.C.

§ 405(g), a district court reviewing the Commissioner’s determination to deny disability benefits

is directed to accept the Commissioner’s findings of fact unless they are not supported by

“substantial evidence.” See 42 U.S.C. § 405(g) (“[t]he findings of the Commissioner . . . as to

any fact, if supported by substantial evidence, shall be conclusive”). Substantial evidence is

defined as “more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (internal quotation omitted).

               To determine whether substantial evidence exists in the record, the court must

consider the record as a whole, examining the evidence submitted by both sides, “because an

analysis of the substantiality of the evidence must also include that which detracts from its

weight.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). To the extent


                                                 2
        Case 1:20-cv-00292-MWP Document 17 Filed 08/16/21 Page 3 of 12




they are supported by substantial evidence, the Commissioner’s findings of fact must be

sustained “even where substantial evidence may support the claimant’s position and despite the

fact that the [c]ourt, had it heard the evidence de novo, might have found otherwise.” Matejka v.

Barnhart, 386 F. Supp. 2d 198, 204 (W.D.N.Y. 2005) (citing Rutherford v. Schweiker, 685 F.2d

60, 62 (2d Cir. 1982), cert. denied, 459 U.S. 1212 (1983)).

               A person is disabled for the purposes of SSI and disability benefits if he or she is

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§§ 423(d)(1)(A) & 1382c(a)(3)(A). In assessing whether a claimant is disabled, the ALJ must

employ a five-step sequential analysis. See Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982)

(per curiam). The five steps are:

               (1)    whether the claimant is currently engaged in substantial
                      gainful activity;

               (2)    if not, whether the claimant has any “severe impairment”
                      that “significantly limits [the claimant’s] physical or mental
                      ability to do basic work activities”;

               (3)    if so, whether any of the claimant’s severe impairments
                      meets or equals one of the impairments listed in Appendix
                      1 of Subpart P of Part 404 of the relevant regulations (the
                      “Listings”);

               (4)    if not, whether despite the claimant’s severe impairments,
                      the claimant retains the residual functional capacity
                      [(“RFC”)] to perform [her] past work; and

               (5)    if not, whether the claimant retains the [RFC] to perform
                      any other work that exists in significant numbers in the
                      national economy.




                                                 3
             Case 1:20-cv-00292-MWP Document 17 Filed 08/16/21 Page 4 of 12




20 C.F.R. §§ 404.1520(a)(4)(i)-(v) & 416.920(a)(4)(i)-(v); Berry v. Schweiker, 675 F.2d at 467.

“The claimant bears the burden of proving his or her case at steps one through four[;] . . . [a]t

step five the burden shifts to the Commissioner to ‘show there is other gainful work in the

national economy [which] the claimant could perform.’” Butts v. Barnhart, 388 F.3d at 383

(quoting Balsamo v. Chater, 142 F.3d 75, 80 (2d Cir. 1998)).



II.      Procedural History

                  Plaintiff protectively filed for SSI on June 4, 2013. (Tr. 115).2 That application

was denied by an ALJ on September 12, 2016. (Tr. 11-24). On appeal, the United States

District Court for the Western District of New York ordered a remand agreed to by plaintiff and

the Commissioner on March 15, 2018, and a judgment remanding the action was issued on

March 19, 2018. (Tr. 568). On May 8, 2018, the Appeals Council entered an order remanding

the case to the ALJ. (Tr. 569-74). In that order, the Appeals Council noted that plaintiff had

filed a subsequent application for SSI on July 27, 2017, and directed the ALJ to consolidate the

claims and issue a new decision. (Id.). On February 13, 2020, the ALJ concluded that plaintiff

was not disabled. (Tr. 485-501). Plaintiff commenced this lawsuit on March 11, 2020. (Docket

# 1).



III.     The ALJ’s Decision

                  In his decision, the ALJ followed the required five-step analysis for evaluating

disability claims. Under step one of the process, the ALJ found that plaintiff had not engaged in

substantial gainful activity since June 4, 2013, the application date. (Tr. 485-501). At step two,


         2
             The administrative transcript (Docket ## 10-11) shall be referred to as “Tr. ___,” and references thereto
utilize the internal Bates-stamped pagination assigned by the parties.
                                                          4
        Case 1:20-cv-00292-MWP Document 17 Filed 08/16/21 Page 5 of 12




the ALJ concluded that plaintiff had the following severe impairments: degenerative joint disease

of the right knee and lumbar degenerative disc disease. (Id.). At step three, the ALJ found that

plaintiff did not have an impairment (or combination of impairments) that met or medically

equaled one of the listed impairments in the Listings. (Id.).

               The ALJ concluded that plaintiff retained the RFC to perform a full range of

medium work with some non-exertional limitations owing to her difficulty communicating in

English. (Id.). Specifically, the ALJ concluded that plaintiff did not have the facility to perform

any work requiring a significant amount of English speaking, although she was able to learn

specific vocational preparation level 2 tasks taught in English. (Id.). At steps four and five, the

ALJ found that plaintiff did not have any past relevant work, but that other jobs existed in

significant numbers in the national economy that, based on her age, education, work experience,

and RFC, plaintiff could perform, such as laundry worker II and kitchen helper. (Id.).

Accordingly, the ALJ found that plaintiff was not disabled. (Id.).



IV.    Plaintiff’s Contentions

               Plaintiff contends that the ALJ’s determination that she was not disabled is not

supported by substantial evidence and is the product of legal error. (Docket # 13-1). First, she

challenges the ALJ’s RFC assessment on the grounds that the ALJ failed to give appropriate

weight to the opinion of her treating physician. (Docket ## 13-1 at 16-19; 15). Next, she

maintains that the RFC assessment is flawed because the ALJ accorded the most weight to the

opinion of consultative physician Hongbiao Liu, M.D., but failed to account for the limitations

he assessed. (Docket # 13-1 at 19-25). Finally, plaintiff maintains that the ALJ failed to account

for both severe and nonsevere impairments when formulating the RFC. (Id. at 25-27).


                                                 5
        Case 1:20-cv-00292-MWP Document 17 Filed 08/16/21 Page 6 of 12




V.     Analysis

               An individual’s RFC is her “maximum remaining ability to do sustained work

activities in an ordinary work setting on a continuing basis.” Melville v. Apfel, 198 F.3d 45, 52

(2d Cir. 1999) (quoting SSR 96–8p, 1996 WL 374184, *2 (1996)). In making an RFC

assessment, the ALJ should consider “a claimant’s physical abilities, mental abilities,

symptomology, including pain and other limitations which could interfere with work activities

on a regular and continuing basis.” Pardee v. Astrue, 631 F. Supp. 2d 200, 221 (N.D.N.Y. 2009)

(citing 20 C.F.R. § 404.1545(a)). “To determine RFC, the ALJ must consider all the relevant

evidence, including medical opinions and facts, physical and mental abilities, non-severe

impairments, and [p]laintiff’s subjective evidence of symptoms.” Stanton v. Astrue, 2009 WL

1940539, *9 (N.D.N.Y. 2009) (citing 20 C.F.R. §§ 404.1545(b)-(e)), aff’d, 370 F. App’x 231 (2d

Cir. 2010).

               Liu conducted a physical examination of plaintiff on October 26, 2017, and

opined that she had “moderate limitations for prolonged walking, bending, and overhead

reaching.” (Tr. 820-25). The ALJ stated that he accorded Liu’s opinion “significant weight”

because it was rendered by an acceptable medical source with program knowledge and supported

by a detailed examination. (Tr. 498). He also found that the opinion was consistent with clinical

findings and plaintiff’s longitudinal treatment records. (Id.). He did, however, discount the

portion of the opinion that stated that plaintiff’s use of a cane was medically necessary,

concluding that it was unsupported by the record. (Id.). As for the other opinions in the record

assessing plaintiff’s physical limitations, the ALJ accorded them less weight, concluding they

either overstated or understated plaintiff’s functional limitations. (Id. at 498-99). As previously




                                                 6
        Case 1:20-cv-00292-MWP Document 17 Filed 08/16/21 Page 7 of 12




noted, the ALJ ultimately concluded that plaintiff could perform the full range of medium work

without other physical limitations. (Tr. 492).

               Medium work requires the ability to lift up to fifty pounds at a time and the ability

to frequently lift or carry objects weighing up to twenty-five pounds. 20 C.F.R. § 404.1567(c);

SSR 83-10, 1983 WL 31251, *6 (1983). Such works requires the ability to stand or walk for

approximately six hours during an eight-hour workday and to engage in frequent bending or

stooping. SSR 83-10, 1983 WL 31251 at *6. Thus, in order to engage in medium work,

flexibility of the knees and torso is important and the ability to be “on one’s feet for most of the

workday is critical.” Id.

               Plaintiff challenges the ALJ’s RFC assessment on the grounds that the ALJ failed

to properly account for the walking, bending, and reaching limitations assessed by Liu, despite

according his opinion “significant weight.” (Docket # 13-1 at 19-25). Plaintiff also challenges

the ALJ’s determination to discount the portion of Liu’s opinion that stated that plaintiff’s use of

a cane was medically necessary. (Id.). The Commissioner disagrees, maintaining that the ALJ

“did not rely only on [Liu’s] opinion when evaluating [p]laintiff’s back pain” and that the ALJ

properly discounted Liu’s statement regarding the use of a cane. (Docket # 14-1 at 16-17).

               Setting aside the issue of whether the ALJ’s conclusion that plaintiff could

perform the walking and bending requirements of medium work is supported by Liu’s opinion

that plaintiff had moderate limitations in those functions, see Harrington v. Colvin, 2015 WL

790756, *14 (W.D.N.Y. 2015) (“[a]lthough some caselaw suggests that moderate or severe

limitations in prolonged walking are inconsistent with full range light or medium work, . . .

other courts do not consider an opinion assessing moderate limitations for sitting, standing and

walking inconsistent with a determination that claimant can perform the requirements of light or


                                                  7
        Case 1:20-cv-00292-MWP Document 17 Filed 08/16/21 Page 8 of 12




medium work”), I agree with plaintiff that the ALJ’s complete failure to address the overhead

reaching limitation assessed by Liu warrants remand. As a general matter, “the ALJ is not

obligated to ‘reconcile explicitly every conflicting shred of medical testimony,’” Dioguardi v.

Comm’r of Soc. Sec., 445 F. Supp. 2d 288, 297 (W.D.N.Y. 2006) (quoting Gecevic v. Sec. of

Health & Human Servs., 882 F. Supp. 278, 286 (E.D.N.Y. 1995)), and there is no “absolute bar

to crediting only portions of medical source opinions,” Younes v. Colvin, 2015 WL 1524417, *8

(N.D.N.Y. 2015). Yet, where the ALJ’s “RFC assessment conflicts with an opinion from a

medical source, the adjudicator must explain why the opinion was not adopted.” Dioguardi v.

Comm’r of Soc. Sec., 445 F. Supp. 2d at 297 (quoting Soc. Sec. Ruling 96-8p, 1996 WL 374184,

*7 (1996)). Accordingly, an ALJ who chooses to adopt only portions of a medical opinion must

explain his or her decision to reject the remaining portions. See Younes v. Colvin, 2015 WL

1524417 at *8 (although an ALJ is free to credit only a portion of a medical opinion, “when

doing so smacks of ‘cherry picking’ of evidence supporting a finding while rejecting contrary

evidence from the same source, an administrative law judge must have a sound reason for

weighting portions of the same-source opinions differently”); Phelps v. Colvin, 2014 WL

122189, *4 (W.D.N.Y. 2014) (“[t]he selective adoption of only the least supportive portions of a

medical source’s statements is not permissible”) (internal quotations and brackets omitted);

Caternolo v. Astrue, 2013 WL 1819264, *9 (W.D.N.Y. 2013) (“[i]t is a fundamental tenet of

Social Security law that an ALJ cannot pick and choose only parts of a medical opinion that

support his determination”) (internal quotations omitted) (collecting cases); Searles v. Astrue,

2010 WL 2998676, *4 (W.D.N.Y. 2010) (“[a]n ALJ may not credit some of a doctor’s findings

while ignoring other significant deficits that the doctor identified”).




                                                  8
             Case 1:20-cv-00292-MWP Document 17 Filed 08/16/21 Page 9 of 12




                  Although the ALJ accorded “significant weight” to Liu’s opinion, he seemingly

did not account in the RFC for the overhead reaching limitations Liu assessed. Nor did he

indicate that he was rejecting that portion of the opinion. Rather, in his decision, the ALJ

completely ignores the overhead reaching limitations identified by Liu, and I am unable to

determine whether the ALJ considered them or overlooked them altogether.3 Allen v. Comm’r of

Soc. Sec., 2012 WL 4033711, *9 (N.D.N.Y. 2012) (“[b]ecause the ALJ failed to explain why

portions of [the nurse practitioner’s and doctor’s] medical source statements were not adopted,

the [c]ourt finds that the ALJ did not apply the correct legal standard in determining [p]laintiff’s

RFC assessment”); Overbaugh v. Astrue, 2010 WL 1171203, *9 (N.D.N.Y. 2010) (“[b]ecause

the ALJ offered no explanation for failing to include the limitations into plaintiff’s RFC, the

[c]ourt is unable to determine how the ALJ arrived at plaintiff’s RFC[;] [t]he ALJ’s failure to

explain why he disregarded portions of [the doctor’s] assessment, while simultaneously

assigning it controlling weight, constitutes legal error”); May v. Barnhart, 2007 WL 203986, *5

(D.N.H. 2007) (“[i]n light of the ALJ’s failure to address the opinion of [mental health counselor

and doctor] that claimant’s impairments will cause her to be absent from work more than three

days each month, the most prudent course is to remand this matter for further proceedings”);

Dioguardi, 445 F. Supp. 2d at 298 (“[w]ith no explanation provided, it is not possible for the

[c]ourt to know why . . . the ALJ chose to disregard the evidence that was more favorable to

plaintiff’s claim[;] [h]er failure to reconcile the RFC assessment with medical source statements

was error, and based upon the testimony given by the vocational expert, the failure was not

harmless”).




         3
            By contrast, there is little doubt that the ALJ considered and ultimately rejected Liu’s statement that
plaintiff’s use of a cane was medically necessary – a determination which the plaintiff also challenges. (Tr. 498).
                                                          9
        Case 1:20-cv-00292-MWP Document 17 Filed 08/16/21 Page 10 of 12




                Remand is especially appropriate where, as here, the requirements of the positions

identified by the vocational expert appear inconsistent with the reaching limitations assessed by

Liu. See Linda H. v. Comm’r of Soc. Sec., 2021 WL 2075437, *4 (W.D.N.Y. 2021) (“[t]he

ALJ’s ‘failure to reconcile the RFC assessment with Dr. Liu’s medical source statement was

error, and based upon the testimony given by the vocational expert . . . , that failure was not

harmless’”) (quoting Dioguardi, 445 F. Supp. 2d at 298). In his decision, the ALJ concluded

that plaintiff was capable of performing the positions of laundry worker II and kitchen helper.

As noted by plaintiff, however, the laundry worker position requires frequent – meaning up to

2/3 of the time – reaching, while the kitchen helper position requires constant – meaning more

than 2/3 of the time – reaching. See DICOT 361.685-018, 1991 WL 672987 (1991) (laundry

worker II); DICOT 318.687-010, 1991 WL 672755 (1991) (kitchen helper). Thus, the two jobs

that the ALJ relied upon to render his non-disability determination both require at least frequent

reaching throughout the workday. Under such circumstances, the ALJ’s failure to address the

reaching limitation assessed by Liu by explicitly incorporating it into the RFC, explicitly

rejecting it, or otherwise explaining how the RFC nevertheless accounted for it was error

requiring remand. See Linda H. v. Comm’r of Soc. Sec., 2021 WL 2075437 at *4 (remanding

where “all three jobs the ALJ found that [plaintiff] could perform would require [plaintiff] to do

things that [Liu] did not think she could do”); Kimberly M. v. Comm’r of Soc. Sec., 2020 WL

6947346, *3 (W.D.N.Y. 2020) (remanding where “all three jobs that the VE identified, . . . and

that the ALJ relied on to find that [plaintiff] was not disabled . . . require frequent reaching, . . .

something [Liu] opined that [plaintiff] could not do”); Riso v. Saul, 2020 WL 1514697, *3

(W.D.N.Y. 2020) (“the ALJ failed to explain the reasoning for his conclusion that plaintiff’s

‘mild to moderate’ limitations in reaching were consistent with the ability to reach ‘frequently,’


                                                   10
        Case 1:20-cv-00292-MWP Document 17 Filed 08/16/21 Page 11 of 12




as required for both the positions the Commissioner relied upon to demonstrate that there was

other work plaintiff could perform[;] . . . remand is necessary for the ALJ to explain how his

RFC finding accounted for the [reaching] limitations described by [consulting doctor], and/or

upon what basis he rejected them”).

               As noted above, plaintiff also challenges the ALJ’s determination on the separate

grounds that he improperly applied the treating physician rule and failed to consider non-severe

impairments. (Docket # 13-1 at 16-19, 25-27). In light of my determination that remand is

otherwise warranted, I decline to reach plaintiff’s remaining contentions. See Erb v. Colvin,

2015 WL 5440699, *15 (W.D.N.Y. 2015) (declining to reach remaining challenges to the RFC

and credibility assessments where remand requiring reassessment of RFC was warranted). I note

that plaintiff’s claims have now been pending for a substantial period of time; she initially filed

her application for SSI on June 4, 2013 (Tr. 110), and this is the second time this matter has been

remanded by the district court for further administrative proceedings. On remand, the

Commissioner is urged to evaluate plaintiff’s claim as expeditiously as possible.



                                         CONCLUSION

               For the reasons stated above, the Commissioner’s motion for judgment on the

pleadings (Docket # 14) is DENIED, and plaintiff’s motion for judgment on the pleadings

(Docket # 13) is GRANTED to the extent that the Commissioner’s decision is reversed, and this




                                                 11
       Case 1:20-cv-00292-MWP Document 17 Filed 08/16/21 Page 12 of 12




case is remanded to the Commissioner pursuant to 42 U.S.C. § 405(g), sentence four, for further

administrative proceedings consistent with this decision.

IT IS SO ORDERED.



                                                                 s/Marian W. Payson
                                                              MARIAN W. PAYSON
                                                            United States Magistrate Judge

Dated: Rochester, New York
       August 16, 2021




                                               12
